EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jean J. Lee on 09 March 2020.

The application has been amended as follows:
Claim 1, line 8 has been amended to add the term - - device - - after the term “collector”.

Claim 1, line 8 has been amended to replace the term “pre-processing” with the term - - pre-process - -.

Claim 1, line 21 has been amended to add the term  - - wherein - - before the phrase “the visual”.

Claim 2, line 3 has been amended to replace the term “devices” with the term - - device - -.

Claim 7 has been amended to read:
7. The system of claim 1, wherein each electrode of the plurality of electrodes receives an EEG signal, and wherein to generate the set of features, the processor is further configured to:
compute a fast Fourier Transform (FFT) for each EEG signal received from each electrode, resulting in a frequency spectrum for each EEG signal[, wherein each electrode of the plurality of electrodes receives an EEG signal]; and


Claim 11, line 4 has been amended to replace the term “ranges” with the term - - range - -.

Claim 11, line 4 has been amended to add the term - - the - - before the term “selected”.

Claim 11, line 6 has been amended to add the term - - the - - before the term “frequency”.

Claims 13-20 have been canceled.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance. The claims are allowable over prior art for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791